IN THE SUPREME COURT OF THE STATE OF DELAWARE


PAUL LACOMBE,                         §
                                      §     No. 284, 2018
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §     Cr. ID No. 1112018546 (N)
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: February 6, 2019
                         Decided:   February 20, 2019

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                     ORDER

      This 20th day of February, 2019, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

April 30, 2018 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.



                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                     Justice